Case 8:18-cv-01862-TPB-JSS Document 53 Filed 07/21/20 Page 1 of 2 PagelD 885

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
GLENDA PEREZ,
Plaintiff,
v. Case No: 8:18-cv-1862-T-17JSS
CIGNA HEALTH AND LIFE
INSURANCE COMPANY,
Defendant.
/
NOTICE OF APPEAL

NOTICE IS HEREBY GIVEN, pursuant to 9 U.S.C. § 16 and Rule 3 of the
Federal Rules of Appellate Procedure, that Plaintiff, Glenda Perez, hereby appeals to the
United States Court of Appeals for the Eleventh Circuit from the June 25, 2020 “Order
for all purpose, including appellate review.”(Dkt. 52) by the United States District Court
Middle District of Florida Tampa Division, order denying the “‘Petitioner’s Application to
Vacate Arbitration Award” (“Motion”) (Dkt. 1) filed by Plaintiff.

Plaintiff further appeals, pursuant to subdivision (a)(2) of Rule 4 of the Federal
Rules of Appellate Procedure, any judgment that may be entered thereon.

Respectfully submitted July 21, 2020.

/s/ Glenda Perez
Glenda Perez
10158 Newminster Loop

Ruskin, Florida 33573
Pro se
Case 8:18-cv-01862-TPB-JSS Document 53 Filed 07/21/20 Page 2 of 2 PagelD 886

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on July 21, 2020, I filed the foregoing with the Clerk
of the Court via “Drop Box Filing Procedure”! which will send a Notice of Electronic
filing to the following CM/ECF participants:

Nancy A. Johnson, Esquire
Email: najohnson@littler.com
LITTLER MENDELSON, P.C.
111 North Magnolia Avenue
Suite 1250

Orlando, Florida 32801

/s/ Glenda Perez
Pro se

 

' Filed in accordance with the April 8, 2020 “Coronavirus and Email Filing information”
https://www.flmd.uscourts.gov/coronavirus-and-email-filing-information
